The action is in trover, for the value of certain articles of household furniture: plea the general issue, and averment of absence of title in plaintiff.
Plaintiff’s husband, on cross-examination by defendant’s counsel,' was asked, “You understood perfectly that this was not Mrs. Morrison’s first marriage?” Subsequent to objection the court excluded the question, and granted an exception.
The case shows that plaintiff was formerly the wife of a brother of her present husband, and Exhibit C., printed therewith may *510somewhere be offered in evidence as tending to prove untrue statements on the part of someone. There is no evidence that the exhibit was offered, identified or used in the case.
B. W. Blanchard, for plaintiff.
Harvey D. Eaton, for defendant.
The matter inquired into, and bringing up the exception, is evidence incapable of affording any reasonable presumption or inference as to the principal fact or matter in dispute, title to the property. It is wholly collateral. Exception overruled.